       Case 6:20-cv-00804-ADA Document 47-25 Filed 02/23/21 Page 1 of 2




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  24	  
        Case 6:20-cv-00804-ADA Document 47-25 Filed 02/23/21 Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 EXPRESS MOBILE, INC.,                               Civil Action No. 6:20-cv-00803-ADA

                        Plaintiff,                   Jury Trial Demanded

        v.

 GOOGLE LLC,

                        Defendant.



                        DECLARATION OF STEVEN H. REMPELL

1. I, Steven H. Rempell, am the Chief Technology Officer and Chairman of the Board of

   Directors of Plaintiff Express Mobile, Inc. (“Express Mobile”). I make this declaration based

   on my own personal knowledge.

2. I reside in the City of Novato in Marin County, California.

3. I am a named inventor on U.S. Patent Nos. 6,546,397, 7,594,168, 9,928,044, 9,471,287 and

   9,063,755. I am seventy eight years old and have been an inventor for most of my life. I plan

   and am willing to appear at trial, assuming my health permits, in Express Mobile’s case

   against Google LLC in Austin or Waco, Texas or wherever the trial will be held.

4. I declare under penalty of perjury that the foregoing is true and correct.


Executed on February 12, 2021

                                                             _____________________
                                                             Steven H. Rempell




                                                 1
